                                       1   Lawrance A. Bohm (SBN: 208716)
                                           lbohm@bohmlaw.com
                                       2   Victoria L. Gutierrez (SBN: 282715)
                                       3   victoria@bohmlaw.com
                                           Pablo F. Colmenares (SBN: 329140)
                                       4   pcolmenares@bohmlaw.com
                                           BOHM LAW GROUP, INC.
                                       5   4600 Northgate Boulevard, Suite 210
                                       6   Sacramento, California 95834
                                           Telephone: 866.920.1292
                                       7   Facsimile: 916.927.2046
                                       8
                                           Attorneys for Plaintiff,
                                       9   BHARATH RAGHUKULTILAK, M.D.
                                      10                                 UNITED STATES DISTRICT COURT
                                      11                                 EASTERN DISTRICT OF CALIFORNIA
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   BHARATH RAGHUKULTILAK, M.D.,                       Case No.: 2:19-cv-00455-TLN-DMC
   SACRAMENTO, CALIFORNIA 95834




                                      13
       BOHM LAW GROUP, INC.




                                                   Plaintiff,
                                      14                                                      ORDER RE: STIPULATION FOR GOOD
                                                   v.                                         CAUSE TO MODIFY THE
                                      15                                                      SCHEDULING ORDER
                                      16   CALIFORNIA DEPARTMENT OF
                                           CORRECTIONS AND REHABILITATION;
                                      17   CALIFORNIA CORRECTIONAL HEALTH
                                           CARE SERVICES; DAVID SNELL, M.D.;
                                      18   KEVIN RUETER, M.D.; TODD MURRAY;
                                      19   and DOES 1 through 100, inclusive,

                                      20           Defendants.                                Action Filed:    March 13, 2019
                                                                                              Trial Date:      Not Set
                                      21
                                      22
                                      23          Having read and considered the parties Stipulation for Good Cause related to Plaintiff’s
                                      24   Motion to Modify the Scheduling Order, and good cause appearing, IT IS HEREBY ORDERED
                                      25   that the current Scheduling Order (document 3), shall be modified in the following ways:
                                      26          1.      Plaintiff’s Motion to Modify the Scheduling Order is granted based on the parties
                                      27   Stipulation for Good Cause;
                                      28   ///
                                                                                          1
                                           ORDER RE: STIPULATION FOR
                                           GOOD CAUSE TO MODIFY THE SCHEDULING ORDER                                 Lawrance A. Bohm, Esq.
                                           Raghukultilak, M.D. v. CDCR, et al.                                      Victoria L. Gutierrez, Esq.
                                           Case No.: 2:19-cv-00455-TLN-DMC                                          Pablo F. Colmenares, Esq.
                                       1          2.     The deadline for completion of non-expert discovery continued from
                                       2   March 25, 2020 to June 23, 2020;
                                       3          3.     The deadline for expert designation continued from May 22, 2020, to
                                       4   August 21, 2020;
                                       5          4.     The deadline for supplemental expert designation continued from June 19, 2020,
                                       6   to September 4, 2020.
                                       7
                                       8
                                                  IT IS SO ORDERED.
                                       9
                                      10
                                      11
                                           Date: March 9, 2020
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12
   SACRAMENTO, CALIFORNIA 95834




                                      13                                                    Troy L. Nunley
       BOHM LAW GROUP, INC.




                                                                                            United States District Judge
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                        2
                                           ORDER RE: STIPULATION FOR
                                           GOOD CAUSE TO MODIFY THE SCHEDULING ORDER                                  Lawrance A. Bohm, Esq.
                                           Raghukultilak, M.D. v. CDCR, et al.                                       Victoria L. Gutierrez, Esq.
                                           Case No.: 2:19-cv-00455-TLN-DMC                                           Pablo F. Colmenares, Esq.
